ORDER
Darrell Wellman, Jr., pleaded guilty to possessing a firearm as a felon, 18 U.S.C. § 922(g)(1), and the district court sentenced him to 60 months’ imprisonment. Wellman filed a timely appeal, but his appointed counsel cannot find any nonfriv-olous issue to raise on appeal and therefore moves to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Wellman did not accept our invitation to respond to counsel’s motion. See Cm. R. 51(b). Our review is limited to the issues that counsel has outlined in his brief. See United States v. Cano-Rodriguez, 552 F.3d 637, 638 (7th Cir.2009); United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir.2002).
Although counsel notes that the district court failed to inform Wellman during his plea colloquy of its obligation to impose a special assessment of $100, see Fed. R. Crim. P. ll(b)(l)(L), counsel also points out that Wellman does not wish to withdraw his plea. Counsel, therefore, correctly bypasses discussing whether this omission (or any other errors) affected the adequacy of Wellman’s plea colloquy or the volun-tariness of his plea. See United States v. Knox, 287 F.3d 667, 670-71 (7th Cir.2002).
Counsel finds no possible error in the guidelines calculation, and so considers only whether Wellman could contest the reasonableness of his sentence. But he uncovers no possible challenge that would disturb the presumption of reasonableness that would attach to Wellman’s within-guidelines sentence. Rita v. United States, 551 U.S. 338, 347, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007); United States v. Pulley, 601 F.3d 660, 668 (7th Cir.2010). Our review confirms that the district court properly calculated a guidelines imprisonment range of 57 to 71 months, based on an offense level of 19 and a criminal history category of V. And we agree that the district court adequately explained Well-man’s sentence in relation to the sentencing factors listed in 18 U.S.C. § 3553(a), focusing on Wellman’s disregard for his family’s and the community’s safety, his extensive criminal history beginning at age 14, his multiple convictions for gun crimes, and his pattern of ignoring court orders. Although the court acknowledged Well-*635man’s purported desire to change his ways and become a responsible father for his child, it determined that Wellman apparently had not learned from his previous shorter terms of incarceration and needed a 60-month sentence to deter future criminal conduct — an entirely reasonable conclusion.
We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.